AFFIRMED as MODIFIED and Opinion Filed October 29, 2018




                                            Court of Appeals
                                                             S      In The


                                     Fifth District of Texas at Dallas
                                                         No. 05-17-01480-CR
                                                         No. 05-17-01481-CR

                                       JOHN ANTHONY LEONARD, Appellant
                                                     V.
                                         THE STATE OF TEXAS, Appellee

                                On Appeal from the Criminal District Court No. 6
                                              Dallas County, Texas
                                Trial Court Cause Nos. F11-60173-X; F11-59713-X

                                           MEMORANDUM OPINION
                                    Before Justices Bridges, Francis, and Lang-Miers
                                               Opinion by Justice Bridges
           John Anthony Leonard appeals his two aggravated robbery convictions1 in cause numbers

05-17-01480-CR and 05-17-01481-CR. In two issues, appellant argues the judgment in each case

should be modified to reflect the correct name of the defense attorney who represented him at the

underlying adjudication hearing. As modified, we affirm the trial court’s judgments.

           In October 2011, appellant was indicted on two charges of aggravated robbery with a

deadly weapon. In August 2012, appellant entered a guilty plea to each charge, and the trial court

placed appellant on deferred adjudication community supervision for ten years. In October 2017,

the State filed a motion to adjudicate appellant’s guilt in each case. Appellant pleaded true to the



   1
       In his judicial confession, appellant confessed to an aggravated assault conviction in June 2008.
allegations in the motions to adjudicate. Following a hearing in December 2017, the trial court

entered judgments adjudicating appellant’s guilt and sentencing him to fifteen years’ confinement

in each case. These appeals followed.

       In two issues, appellant argues the judgment in each case should be modified to correctly

name his defense attorney. The State agrees that the judgments are incorrect and should be

modified. This Court has the power to modify a judgment to make the record speak the truth when

we have the necessary information to do so. TEX. R. APP. P. 43.2(b); Asberry v. State, 813 S.W.2d
526, 529 (Tex. App.—Dallas 1991, pet. ref’d); Barnes v. State, No. 05-16-01184-CR, 2017 WL
5897746, at *6 (Tex. App.—Dallas Nov. 29, 2017, no pet.) (mem. op., not designated for

publication).

       Each judgment in this case identifies appellant’s attorney as “Bill Ash.” The record reflects

that appellant’s attorney was “Bill Ashe II.” We sustain appellant’s two issues. We modify the

judgment in each case to reflect that “Bill Ashe II” was appellant’s attorney in each case.

       As modified, we affirm the trial court’s judgments.




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)

171480F.U05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JOHN ANTHONY LEONARD, Appellant                    On Appeal from the Criminal District Court
                                                    No. 6, Dallas County, Texas
 No. 05-17-01480-CR         V.                      Trial Court Cause No. F11-60173-X.
                                                    Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                       Justices Francis and Lang-Miers
                                                    participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:
        following "Attorney for Defendant:" "Bill Ashe II" is substituted.
As REFORMED, the judgment is AFFIRMED.


Judgment entered October 29, 2018.




                                              –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JOHN ANTHONY LEONARD, Appellant                    On Appeal from the Criminal District Court
                                                    No. 6, Dallas County, Texas
 No. 05-17-01481-CR         V.                      Trial Court Cause No. F11-59713-X.
                                                    Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                       Justices Francis and Lang-Miers
                                                    participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:
        following "Attorney for Defendant:" "Bill Ashe II" is substituted.
As REFORMED, the judgment is AFFIRMED.


Judgment entered October 29, 2018.




                                              –4–